Citation Nr: 1645354	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  10-43 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for atherosclerotic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel

INTRODUCTION

The Veteran had active military service from April 14, 1980, to July 3, 1980.  He also had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the National Guard between January 4, 1980, and August 23, 2003, including a verified period of ACDUTRA from October 31, 2001, to November 21, 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in pertinent part, denied the above listed claim.

The Veteran provided testimony during a hearing before the Board in March 2012.  A transcript has been associated with the claims file.  

The claim was remanded in June 2014 for additional development.  Unfortunately, the requested development has not yet been completed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2014 remand, the Board requested that all relevant VA treatment records be obtained.  The Veteran had reported in October 2009 that he was diagnosed and treated at the San Juan VA Medical Center (VAMC) and VA Community Based Outpatient Clinic in Guayama.  

There are no VA treatment records or any evidence of an attempt to obtain them in the claims file.  As the Board's June 2014 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  All relevant VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records created since 1980 and associate them with the virtual claims file. All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  If any additional evidence is received that reflects the presence of a heart condition during his ACDUTRA in October and November 2001, afford the Veteran an appropriate VA examination.  The claims file must be provided to and reviewed by the examiner.  

After examining the Veteran and reviewing the record, the examiner must opine as to whether it is at least as likely as not that the Veteran's atherosclerotic heart disease, or any other identified heart condition, had its clinical onset during his ACDUTRA in October and November 2001.  A complete rationale must be provided for any opinion expressed.  

3.  Then, readjudicate the issue on appeal.  If the claim is not granted, issue a supplemental statement of the case to the Veteran and his representative, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




